MEMORANDUM***
Feliciano Arteaga Castillo, Gabriela Santana Lopez, Maria Guadalupe Arteaga Santana, and Gerardo Arteaga Santana (collectively “petitioners”), natives and citizens of Mexico, petition pro se for review of orders of the Board of Immigration Appeals affirming without opinion the results of an immigration judge’s decisions denying their respective applications for cancellation of removal.
We deny the petition because petitioners concede that they do not have the qualifying relative required by 8 U.S.C. § 1229b(b)(l)(D) for eligibility for cancellation of removal. Because petitioners are statutorily ineligible for relief, we need not *168reach the question, exhausted or otherwise, of whether they were the victims of notary fraud.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.